Citation Nr: 1413926	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for acne vulgaris with residual scars on the face, neck, chest and back. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to February 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims for service connection.  

The Board notes that January 2010, the Veteran requested a hearing before the Board.  However, in February 2014, the Veteran withdrew his request.  See 38 C.F.R. § 20.704(d) (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and he is not shown to have been exposed to herbicides in service.

2.  The Veteran does not have a current diagnosis of chloracne and did not have a diagnosis of chloracne in service.  

3.  The Veteran had mild to moderate acne on his face and trunk when accepted for his period of active service. 

4.  The acne vulgaris did not increase in severity during active service beyond the natural progression of the disease.  

5.  The Veteran does not have a current diagnosis of tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for acne vulgaris have not been met.  38 U.S.C.A. §§ 1110, 1111, 1116, 1131, 1137, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

2.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a notice letter to the Veteran in September 2008, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The notice letter provided notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In September 2008, in response to this letter, the Veteran informed VA that he had no other information or evidence to submit in support of his claims.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2007 to August 2012 are associated with the file.  Private medical evidence identified by the Veteran was obtained.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  VA examinations of the claimed disabilities were conducted in October 2008, August 2012, and April 2013.  An addendum medical opinion was obtained in November 2013 for the issue of service connection for acne vulgaris.  Medical opinions addressing the nature and etiology of the claimed disabilities were obtained.  The VA examinations were conducted by physicians and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports and medical opinions are accurate and fully descriptive.  The Board finds that the Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The term "noted" denotes only such defects, infirmities, or disorders as are recorded in examination reports at service entrance examination, acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

Service Connection for Acne Vulgaris

The Veteran is claiming entitlement to service connection for acne vulgaris.  He asserts that the acne vulgaris was aggravated during service and permanently worsened.  In the January 2010 VA Form 9, the Veteran stated that the while he served in Vietnam and Thailand, the acne was extremely severe, he had layers of acne covering his entire face, neck, chest, and back, and shaving his face was difficult and painful and left him with scars.  He stated that he entered service with mild acne and this turned into acne vulgaris and the possible causes of the acne vulgaris were exposure to Agent Orange and dirty living conditions.  

The Veteran's enlistment examination dated in February 1970 indicates that on physical examination, mild to moderate acne of the face and trunk was detected.  The Board finds that it is clear from the enlistment report that a defect described as mild to moderate acne of the face and trunk was noted upon enlistment examination.  Thus, he entered service with a pre-existing disability and therefore, he may not be presumed sound.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner, supra.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The Board finds that the weight of the competent and credible evidence establishes that the pre-existing mild to moderate acne did not increase in severity during service beyond the natural progression of the disease.  The service treatment records show that the Veteran received treatment for acne on one occasion in service in April 1973 during his ten years of service.  The service treatment record indicates that the Veteran had acne vulgaris and he was prescribed Pernox.  Service treatment records show treatment for a rash in the groin area and dermatitis in February 1978 (groin rash), August 1980 (jock itch), April 1981 (two year history of rash in the groin and the diagnosis was intertrigo), and in June 1981, July 1981, and August 1981 (rash in the groin area).  An August 1981 service treatment record indicates that the Veteran had a groin rash and the provisional diagnosis was dermatitis, refractory.  A February 1979 service treatment record indicates that the Veteran had a rash on the eye lid.  The diagnosis was possible atopic dermatitis.  The service treatment records make no mention of the acne vulgaris other than the treatment in April 1973.  The November 1981 separation examination report indicates that the Veteran had a history of acne with no treatment, no complications, and no sequela.  Examination of the skin was normal except for a scar on the right patella and inguinal macular rash.    

There is probative medical evidence which supports a finding that the pre-existing acne vulgaris was not permanently aggravated during service beyond the natural progression of the disease.  In the November 2013 VA opinion, the VA physician, opined that the Veteran's acne which existed prior to service was not aggravated beyond its natural progression in service.  The VA physician reviewed the claims folder and service treatment records before rendering the opinion.  The VA physician reviewed the two prior medical opinions of record and noted that the August 2012 contract examiner captured the Veteran's subjective history that his acne worsened in Southeast Asia in 1970 and 1971 leading to the facial scarring findings listed on the skin and scar examinations.  The VA physician indicated that there were simply no objective supporting medical records to support this Veteran's claim of acne progression on active duty.  The VA physician found that the Veteran's subjective history was not credible.  The VA physician noted that well-known lay and clinical knowledge indicated that it was commonplace that young male acne may have periodic flares requiring treatment with oily skin cleansers.  The VA physician indicated that the service treatment records contained a single April 3, 1973 note where the Veteran's acne condition was treated with Pernox oily skin cleanser.  The VA physician found that this note does not qualify as evidence of acne progression and a single acne medical treatment over the course of active duty would be clinically considered to be a very, very mild case of acne without any progression.  The VA physician noted that the service treatment records are replete with serial non-acne skin treatment records for a groin contact dermatitis/fungal infections and indicated that the Veteran was seen repeatedly on active duty for a skin condition but it was not for chronic worsening acne complaints.  The VA physician opined that if the Veteran had chronic worsening acne, those complaints would certainly have been registered at the time he made his non-acne skin complaints and they were not.  The VA physician also pointed out that the entrance exam noted the acne skin findings to be mild to moderate and the separation exam made no notation of severe acne.  The VA physician concluded that the acne at discharge was so mild as to not warrant a severity comment by the provider or by the Veteran.

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

The Board finds that the November 2013 VA medical opinion has great evidentiary weight.  The VA physician reviewed the claims folder including the service treatment records and the Veteran's entire medical history pertinent to the acne before rendering a medical opinion.  The VA physician opined that the acne was not aggravated beyond the natural progression of the preexisting disorder.  The Board points out that the VA physician has the skill and expertise to render an opinion as to whether the acne increased in severity beyond its natural progression.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board also notes that the evidence of record supports the November 2013 medical opinion that the pre-existing acne was not permanently aggravated beyond the natural progression of the disease.  The service treatment records and separation examination support the finding that the mild to moderate pre-existing acne did not permanently increase in severity beyond the natural progression of the disease.  The acne was evaluated as mild to moderate upon service entrance examination.  The Veteran received treatment on one occasion during his ten years of service and separation examination indicated that the acne caused no complication or sequela.  Thus, the Board finds that the probative evidence of record shows that the Veteran's preexisting acne was not aggravated during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

There is lay evidence which supports the Veteran's claim.  The Veteran himself has stated that his acne was aggravated by his service.  Although the Veteran, as a lay person, is competent to describe observable symptoms such as a skin rash, and he may be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the acne permanently worsened during service beyond the natural progression of the disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Some medical issues require specialized training for a determination as to diagnosis and severity; therefore such issues are not susceptible of lay opinions on etiology.  An opinion as to whether a specific disorder progressed or worsened more than its natural progression would require medical expertise, and in this case, knowledge of the complexities of dermatologic diseases and disorders, and it is not shown that the Veteran has this knowledge or expertise.  The Board finds that the November 2013 VA medical opinion and the service treatment records are more probative than the Veteran's own statements and outweigh the Veteran's own lay statements concerning his acne. 

There are two additional medical opinions of record.  The August 2012 VA skin examination report indicates that the Veteran had a diagnosis of acne.  The report indicates that the Veteran reported that during 1971 and 1972 while serving in Thailand and Vietnam, his acne condition worsened significantly.  The Veteran indicated that he remembered that the acne, when first entering service, was mild and over the years, it got progressively and significantly worse.  He reported that having a daily shaving requirement aggravated his skin and he had layers upon layers of pimples and cysts which often bled after shaving.  The examiner did not provide a clear opinion as to whether the acne was aggravated during service beyond the natural progression of the disease.  The examiner stated that the acne "did worsen over the course of subsequent several years."  The examiner indicated that review of the literature regarding the natural progression of acne vulgaris shows a wide variation in the severity and rapidity of its manifestations in different patients.  The examiner further stated that it was difficult to differentiate chloracne from acne vulgaris and he was unable to state whether it was as likely as not that the acne condition was the result of agent orange exposure or was due to living conditions in service.  In an April 2013 addendum opinion, the examiner opined that it was more likely than not that the Veteran's acne was aggravated by the exposure to agent orange and unsanitary living conditions during service.  The examiner stated that the Veteran did not have any active acne lesions.  

The Board finds that the August 2012 and April 2013 medical opinions to have little probative value because the opinions are based upon an inaccurate facts and an inaccurate factual premise.  Medical opinions based upon insufficient facts and data or based upon an inaccurate premise have limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data.  

The Board finds that the Veteran's reported medical history to the examiner at the August 2012 and April 2013 exams is not credible.  The lay statements made to the examiner in August 2012 contradict the service treatment records.  The Veteran reported having a significant worsening of the acne with bleeding after shaving.  However, medical evidence generated during his time in active service do not disclose any worsening of the acne.  The service treatment records only show one treatment for the acne during the ten years of service.  There is no documentation of cysts and pimples on his face or bleeding after shaving.  The service records do not show any profiles that limited shaving.  The separation examination does not document acne worse than mild to moderate and the separation examination report indicates that the acne had no complications and no sequela.  The Veteran did not have any complaints regarding the acne upon separation examination and examination of the skin only revealed a scar on the right patellar and an inguinal rash.  

Further, there is no competent and credible evidence that the Veteran was exposed to herbicides during service.  The service records do not document any Vietnam service during the Vietnam war.  The service records show that the Veteran served in Thailand from December 1972 to December 1973.   

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including chloracne or other acneform diseases consistent with chloracne shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).

While all veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam.  While the Veteran does claim to have served in Vietnam for several months, there is no evidence in the service records to verify this service.  Aside from the Veteran's assertions, there is no evidence of record indicating that the Veteran was ever on the ground in Vietnam.  See id.  Therefore, the Board concludes that the presumption of exposure to herbicides based on service in Vietnam does not apply.

Alternatively, the Veteran claims exposure to herbicides while stationed in Thailand.  The service records show that the Veteran was stationed at U-Tapao Air Force Base in Thailand.  VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

The Board finds that the evidence is insufficient to establish that the Veteran was exposed to Agent Orange during his service in Thailand.  Service records show that he served as an assistant noncommissioned officer in charge in the material facilities and he was responsible for receiving, storing and issuing supplies and equipment; delivering and processing receipts and shipments; and preparing and turning in documents and checks for all repairables.  The Veteran's performance reports and other service records do not indicate that his duties placed him on or near the perimeter of the base.  The occupational specialties listed as presumed exposed to herbicides are those servicemen who duties included walking the perimeter of the airbases.  The service records do not establishes that the Veteran's duties and occupation in service placed him in close proximity to the perimeter of the base.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran was not exposed to herbicides during service.  

The Board also notes that the presumptive diseases listed in 38 C.F.R. § 3.309(e) include chloracne but not acne vulgaris.  Regarding the claim for service connection for acne vulgaris based upon aggravation, the Board finds, for the reasons discussed above, that the weight of the evidence is against a finding of permanent worsening of the acne vulgaris beyond the natural progression of the disease during service. Therefore, even if the Board conceded exposure to herbicides in service, service connection is not warranted for the acne vulgaris because there is no evidence that the pre-existing acne vulgaris was aggravated during service.  

In the present case, the August 2012 and April 2013 medical opinions suggest that the Veteran may have had chloracne.  The Board finds this medical conclusion to have no probative value.  The examiner does not provide a basis for this diagnosis and notes that it was difficult to differentiate between chloracne and acne vulgaris.  Further, the weight of the competent and credible evidence establish that the diagnosis was acne vulgaris not chloracne.  The service treatment records support a diagnosis of acne vulgaris not chloracne.  Further, the November 2013 VA medical opinion supports a diagnosis of acne vulgaris not chloracne.  Accordingly, even if exposure to herbicide agents was established in this case, there can be no presumptive service connection for chloracne based on herbicide exposure because a diagnosis of chloracne is not shown by the evidence of record within the requisite time period of presumptive service connection (within one year of exposure to herbicide agents).  

The Board finds that the service treatment records and the November 2013 VA medical opinion, when considered together, demonstrate that the pre-existing acne vulgaris was not permanently aggravated by active service beyond the natural progression of the disease.  The Board further finds that the service treatment records and the November 2013 VA medical opinion, when considered together, demonstrate that the Veteran did not have and does not currently have a diagnosis of chloracne that was incurred by active service.  The Board finds that the preponderance of the evidence is against the claim and that the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service connection for acne vulgaris is denied. 


Service connection for Tinnitus

The Veteran asserts that he has tinnitus that is related to his service the Air Force. He contends that he developed tinnitus from his service at Aviano Air Force base in the early 1970's.  The Veteran asserts that he worked on the flight line in a warehouse and planes would take off and the nose was incredibly loud.  See the January 2010 VA Form 9.  

The Board finds that there is competent evidence of in-service noise exposure due to noise from a flight line.  The Veteran reports that he was exposed to very loud noise while working in a warehouse near a flight line.  The Veteran is competent to report such a history of acoustic trauma, which lies within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the Board considers the Veteran's statements regarding noise exposure to be credible as they are consistent with his service.  An August 1978 service treatment record indicates that the Veteran was currently working in noise and he was issued ear muffs.  A reference audiogram was performed.  

However, the service treatment records do not document any symptoms, complaints, or findings of tinnitus.  The Veteran underwent seven audiograms and/or hearing tests in service and he did not report any symptoms of tinnitus.  He did not report symptoms of tinnitus upon his separation examination in November 1981.  He reported "no" when asked if he had ear trouble and tinnitus was not diagnosed or detected.  

There is no competent evidence of a current diagnosis of tinnitus.  The October 2008 VA audiometric evaluation report notes that the Veteran reported having bilateral tinnitus which he described as a high-pitched humming sound which occurred three times a week and lasted for approximately 15 seconds.  The Veteran reported serving in in the Air Force and that he was exposed to noise.  He reported that he was a radar technician and he monitored computer screens.  The examiner concluded that the tinnitus symptoms described by the Veteran were not significant enough to warrant a diagnosis of tinnitus.  The VA treatment records and private medical records do not show treatment for or diagnosis of tinnitus and this disorder is not listed on the active medical history.  

The weight of the medical evidence is against the Veteran's lay assertions that he has tinnitus.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical diagnoses or medical opinions.  The Veteran's lay statements are outweighed by the medical opinion of the VA examiner who performed the October 2008 VA audiometric examination.  The VA examiner considered the Veteran's report of tinnitus in connection with the medical opinion.  The VA examiner, as an audiologist, has the knowledge and skill in analyzing the medical data and rendering a diagnosis.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Board finds that the weight of the evidence establishes that the Veteran does not have a current diagnosis of tinnitus.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Even assuming a current diagnosis of tinnitus, the weight of the evidence is against a finding that it is etiologically related to his active military service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for tinnitus is denied. 


ORDER

Service connection for acne vulgaris is denied.

Service connection for tinnitus is denied.  




____________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


